—Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered October 3, 2001 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this proceeding to obtain review of an administrative determination finding him guilty of violating the prison disciplinary rule that prohibits interference with a staif member. Supreme Court dismissed the petition and this appeal ensued. On March 7, 2002, while his appeal was still pending, the determination was administratively reversed and all references to the charge or the disciplinary hearing conducted on it were expunged from petitioner’s institutional records. Inasmuch as petitioner has now received all of the relief to which he is entitled and is no longer aggrieved, the appeal is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Mercure, J.P., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.